Filed 10/14/20 P. v. Dennis CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B301300

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. A709481-02)
         v.

CLAYBORNE DENNIS,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, David W. Stuart, Judge. Reversed and
remanded with directions.

     Case Law Ltd. and Jeffrey L. Mendelman for Defendant
and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles S. Lee and Paul S. Thies, Deputy
Attorneys General, for Plaintiff and Respondent.

                                    ____________________
                         INTRODUCTION
      Clayborne Dennis appeals an order denying his petition for
resentencing under Penal Code1 section 1170.95. We must decide
how to apply section 1170.95 to a petitioner who pleaded guilty to
second degree murder, as Dennis alleges, under a theory of
natural and probable consequences. Unlike almost every other
case that has expounded on how to apply section 1170.95, this
case involves a plea of guilty. Thus, there are no trial
transcripts, jury instructions, verdict forms, or pre-trial motions
to assist us in discerning under what exact theory the People
prosecuted Dennis or under what theory his counsel advised him
to plead guilty to second degree murder, as Dennis ultimately
did. The trial court concluded Dennis pleaded guilty on a theory
of implied malice and therefore did not make a prima facie
showing that he was entitled to relief. Because it is by no means
reasonably ascertainable from the plea colloquy, taken in
conjunction with the preliminary hearing transcript, that Dennis
necessarily pleaded guilty under a theory of implied malice, we
reverse. We return this petition to the trial court with directions
to hold an evidentiary hearing under section 1170.95,
subdivision (d).




1    All further undesignated statutory references are to the
Penal Code.




                                 2
                    QUESTION PRESENTED
       By Information dated March 8, 1988, the People charged
Dennis and co-defendant Juan Carlos Moran with first degree
murder. At the defendants’ preliminary hearing, the People
presented evidence that Dennis, Moran, and several others
charged as juveniles kicked and beat the victim Melvin Reaves
several times in the head and torso. The victim ultimately died
from blunt force head injuries sustained in the attack. The
coroner was unable to say which particular blow killed the victim.
Although held to answer to the charge of first degree murder,
Dennis ultimately entered a plea of guilty to second degree
murder, as did co-defendant Moran.
       The question presented is whether Dennis made a prima
facie showing that he is “entitled to relief” under section 1170.95,
subdivision (c), and is therefore entitled to an evidentiary hearing
where the People would have the burden of proving beyond a
reasonable doubt that Dennis in ineligible for resentencing.

                      STANDARD OF REVIEW
      Our review of the trial court’s interpretation of Senate Bill
No. 1437 is independent. (People v. Verdugo (2020)
44 Cal.App.5th 320, 328, fn. 8, review granted March 18, 2020,
S260493 (Verdugo).

        FACTUAL AND PROCEDURAL BACKGROUND
       These facts are from the preliminary hearing. Some of the
facts conflict. We do not assess witness credibility or evaluate
the truth of the testimony.




                                 3
       Three relevant witnesses testified: an eyewitness, a
detective who interviewed Dennis, and a medical examiner.
Eyewitness Helen Flores testified that on August 17, 1987,
Dennis and six others surrounded Reaves in a parking lot. While
Reaves was prone, Dennis “sock[ed]” him in the face once. A
member of the group touched the victim’s neck and said, “Hey,
you guys better quit it because this guy’s pulse is weak.” Fifteen
minutes later, the witness returned and saw Reaves on the
ground, stripped of clothing. Dennis was in the area but not near
Reaves. The witness saw Phillip Torrez kick the victim in the leg
or groin. The witness did not see Dennis do anything to Reaves
this second time.
       The detective, William Caughey, testified about his August
20, 1987 interview of Dennis. Dennis said he had been standing
outside the apartment building with Ricky Martinez when
Martinez hit Reaves. Dennis and Martinez chased Reaves. A
third person, Juan Moran, joined Dennis and Martinez in pursuit
of Reaves. Dennis struck Reaves twice: a punch while Reaves
was standing and a kick while Reaves was on the ground. Moran
kicked Reaves five or six times and Martinez kicked Reaves three
or four times. The three left and returned with others.
       On cross-examination, the detective said Sammy Martinez
said he saw Dennis “kick [Reaves] in the face and blood [came]
out of his mouth.” Sammy Martinez tried to shake Reaves to
wake him but Reaves would not move.
       Dennis’s counsel challenged the detective’s testimony about
Sammy Martinez as hearsay. The court ruled the objection was
untimely and said the information would be received “with the
consideration that it is hearsay.”




                                4
      Reaves died at the scene. A medical examiner concluded
Reaves died from brain damage caused by blunt force head
injuries. The examiner counted over a dozen “abrasions and
contusions” on Reaves’s head and neck area and over a dozen
“body-type” injuries. Because there were so many injuries to his
head and face, it was not possible to associate Reaves’s brain
damage with any one injury.
      At the preliminary hearing, the prosecution explained its
theory: “I think what we heard here is evidence of a savage
beating that these two defendants took part in. They ran
[Reaves] down, they beat him and kicked him, and after they did
that they went and got others to participate as well. I think
there is ample evidence here to hold both defendants to answer
for murder.” The court did so.
      On June 27, 1988, Dennis changed his plea. The
prosecutor asked, “Is it your desire to withdraw your not guilty
plea and plead guilty to second degree murder?” Dennis said yes.
Below is the portion of the plea colloquy pertinent to our analysis.
The prosecutor is Mr. Nison and Dennis’s counsel is Mr.
Goldsobel. The italics are ours.
            “Mr. Nison: And you are pleading guilty freely and
      voluntarily and because you are, in fact, guilty of the
      offense charged, that being on August 17th of 1987 in the
      county of Los Angeles you did commit the crime of second
      degree murder in that you did willfully, unlawfully, and
      with malice aforethought murder Melvin Reaves, R-E-A-V-
      E-S, a human being?
            “Mr. Goldsobel: Before my client answers the
      question, Your Honor, I’d like to explain to Mr. Nison and
      to the defendant that I have explained to him what the law




                                 5
      is as far as his participation and his guilt that comes from
      it, that he is only one of several—not several—many people
      that participated but that doesn’t diminish his
      responsibility and because of his participation he is, in fact,
      liable for guilt on a conviction for murder of the second
      degree.
             “Do you understand that?
             “Defendant Dennis: Yes
             “Mr. Goldsobel: Now, based on what I said, do you
      understand what Mr. Nison said now? He’s asking you if
      you’re guilty of the crime.
             “Mr. Nison: Further, Mr. Dennis, I want to inform
      you that it is not necessary that you intended that the
      victim die. It is just merely necessary that you intended to
      do some act which—and this is a shorthand — if you have
      any questions, you can ask me or ask your attorney—you
      intended to do some act which even if you didn’t intend that
      it result in death that it was the type of act that would likely
      result in death.
             “Do you understand that?
             “Defendant Dennis: Yes.
             “Mr. Nison: And is that why you are changing your
      plea to guilty?
             “Defendant Dennis: Yes.”
      After that, the prosecutor asked Dennis, “to a charge of
murder, violation of Penal Code section 187, murder in the
second degree, in felony Information A709481, what is your
plea?” Dennis responded, “Guilty.” In December 1988, the court
sentenced Dennis to 15 years to life in prison.




                                  6
       On January 25, 2019, Dennis filed a petition for
resentencing under section 1170.95, which had just become
effective January 1, 2019, as a result of Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill 1437). After Dennis filed his
petition for resentencing, the trial court appointed counsel and
ordered briefing by both parties. The court heard the matter on
September 6, 2019. Dennis’s counsel described the facts from the
preliminary hearing. He said Dennis “sock[ed]” the victim just
one time and, based on the medical examiner’s statements, that
could not have been the actual cause of Reaves’s death. Dennis’s
attorney said the prosecution could have proven murder only
based on the natural and probable consequences doctrine. The
prosecution denied reliance on the natural and probable
consequences theory and argued Dennis acted with implied
malice.
       The trial court explained Senate Bill 1437 eliminated the
natural and probable consequence doctrine of liability for
separate crimes based on committing a “target” crime, but did not
eliminate implied malice. The court said Dennis’s case “is a
direct participation implied malice case, and it has always been
that.” The judge quoted the plea colloquy where Dennis said he
understood he had to have intended to do an act likely to result in
death. The court said a reasonable jury could have found
Dennis’s act of “socking Reaves in the face while Reaves was on
the ground dangerous to human life. Dennis accepted the plea
deal on an implied malice theory, the court reasoned, which
established the requisite malice aforethought for murder. The
court concluded Dennis failed to make a prima facie case for
resentencing because Dennis pleaded guilty under a theory




                                7
Senate Bill 1437 did not eliminate. The petition for resentencing
was denied.
     Dennis timely appealed.

                           DISCUSSION
I.      The Ultimate Theory of Prosecution for Murder Was
       Under Either a Theory of Implied Malice or the
       Natural and Probable Consequences Doctrine.
       Traditionally, a defendant is culpable for murder when
either the defendant or an accomplice proximately causes an
unlawful death and the defendant personally acts with malice
aforethought. First degree murder is committed with malice
aforethought, but with the additional elements of willfulness
premeditation and deliberation. (People v. Knoller (2007)
41 Cal.4th 139, 151 (Knoller).) Second degree murder requires
malice aforethought, but without the additional elements that
would support a conviction for first degree murder. (Ibid.)
       Malice may be express or implied. Express malice requires
an intent to kill, but implied malice does not. (People v. Soto
(2018) 4 Cal.5th 968, 970.) Prior to Senate Bill 1437, a defendant
could nonetheless be convicted of murder without proof of express
or implied malice by resort to the theory of felony murder (which
is not implicated here so we do not address it) and the natural
and probable consequences doctrine (which we discuss next).
(People v. Chiu (2014) 59 Cal.4th 155, 161 (Chiu).)
        This case requires us to decide whether Dennis was
necessarily convicted of second degree murder on the implied
malice theory or whether the conviction invoked the natural and
probable consequences doctrine of liability? These two “no-
intent-to-kill” murder theories can be confusing because both
doctrines use the phrase “natural and probable consequences.”




                                8
One doctrine is about direct liability, meaning the presence of
another criminal actor is legally irrelevant. The other doctrine is
about aiding and abetting, which means the presence of another
criminal actor is essential.
       The first doctrine about direct liability is “implied malice”
or “conscious disregard for life” murder. (CALCRIM No. 520 [a
defendant is guilty of murder if the defendant committed an act
causing the death of another, the “natural and probable
consequences” of the act were dangerous to human life; the
defendant committed the act knowing it was dangerous to human
life; and the defendant deliberately acted with conscious
disregard for human life]; see generally People v. Blakeley (2000)
23 Cal.4th 82, 87.) The cases sometimes call this mental state
“conscious disregard for life.” (Ibid.) Thus, malice is implied
when the killing is proximately caused by an act deliberately
performed by a person who knows that this conduct endangers
the life of another and who acts with conscious disregard for life.
(People v. Smith (2018) 4 Cal.5th 1134, 1165.) A second degree
murder conviction on a theory of implied malice requires proof
that a defendant acted with conscious disregard of the danger to
human life. A defendant’s conscious disregard of the risk of
serious bodily injury alone does not suffice to sustain such a
conviction. (Knoller, supra, 41 Cal.4th at p. 156.)
       The second and separate murder doctrine does not require
malice; it is the “natural and probable consequences” doctrine for
indirect liability of an aider and abettor. (CALCRIM No. 402; see
generally Chiu, supra, 59 Cal.4th at p. 161; Chiu, at pp. 171–172
(conc. & dis. opn. of Kennard, J.) [indirect liability of the aider
and abettor under the natural and probable consequences
doctrine requires a five-step process: the jury must find that the




                                 9
defendant (1) with knowledge of a confederate’s unlawful
purpose; (2) with the intent of committing, encouraging, or
facilitating the commission of any target crimes; (3) aided,
promoted, encouraged, or instigated the commission of the target
crimes; (4) the defendant’s confederate committed an offense
other than the target crimes; and (5) the offense committed by
the confederate was a natural and probable consequence of the
target crimes that the defendant encouraged or facilitated].) The
natural and probable consequences doctrine imposes liability for
criminal harms the defendant naturally, probably, and
foreseeably put in motion. The doctrine is not an implied malice
theory; the means rea of the aider and abettor with respect to the
murder or attempted murder is irrelevant. (People v. Lee (2020)
49 Cal.App.5th 254, 261, review granted July 15, 2020, S262459
(Lee).)
       The amendments enacted by Senate Bill No. 1437
eliminated liability for murder under the natural and probable
consequences doctrine. It did so by amending section 188, which
now provides, “Except as stated in subdivision (e) of Section 189,
in order to be convicted of murder, a principal in a crime shall act
with malice aforethought. Malice shall not be imputed to a
person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) In short, after Senate Bill No. 1437, a
defendant cannot be convicted of murder absent a showing of
malice, with the exception (inapplicable here) of felony murder as
limited by section 189, subdivision (e). (Lee, supra,
49 Cal.App.5th at p. 262, review granted July 15, 2020, S262459.)
       As relevant here, the import of the amendments to section
188 is that malice may no longer be “imputed” solely from the
objective fact that the person participated in a crime during




                                10
which a foreseeable killing occurred, as was permitted under the
natural and probable consequences doctrine. Senate Bill 1437
did not redefine the elements of malice; it merely changes the
circumstances under which a person could be convicted of murder
without a showing of malice.
       More specifically the Legislature itself has stated that by
amending sections 188 (defining malice) and 189 (defining the
degree of murder), Senate Bill 1437 changed the “felony murder
rule and the natural and probable consequences doctrine, as it
relates to murder, to ensure that murder liability is not imposed
on a person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the underlying
felony who acted with reckless indifference to human life.”
(Stats. 2018, ch. 1015, § 1, subd. (f).) (Because only the natural
and probable consequences doctrine is at issue here, we omit
further reference to the theory of felony murder.)
       When the Legislature decided to abolish the natural and
probable consequences doctrine as a basis for liability for murder,
it provided a specific procedure by which to examine prior murder
convictions to determine if a defendant was convicted of murder
under that doctrine and whether he could be convicted of murder
after elimination of the doctrine. (§ 1170.95.) The procedure is
relatively straightforward. Section 1170.95 allows a felon
convicted of murder under the natural and probable
consequences doctrine, to “file a petition with the court that
sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining
counts when all of the following conditions apply: [¶] “(1) A
complaint, information or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory




                                11
of felony murder or murder under the natural and probable
consequences doctrine. [¶] (2) The petitioner was convicted of
first degree or second degree murder following a trial or accepted
a plea offer in lieu of a trial at which the petitioner could be
convicted of first degree or second degree murder. [¶] (3) The
petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January
1, 2019.” (§ 1170.95, subd. (a).) The petition must contain basic
identifying information and be filed with the court that sentenced
the petitioner. (Id., subd. (b)(1).)
       Once the petition is properly filed, the trial court’s review
begins. First, section 1170.95, subdivision (b)(2) provides that
the trial court may deny the petition without prejudice if any of
the information required by subdivision (b)(1) is missing and
cannot be readily ascertained by the court.
       After a petition has been filed that includes all required
information, step two is set out in section 1170.95, subdivision (c).
“The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section. If the petitioner has
requested counsel, the court shall appoint counsel to represent
the petitioner. The prosecutor shall file and serve a response
within 60 days of service of the petition and the petitioner may
file and serve a reply within 30 days after the prosecutor
response is served. . . . If the petitioner makes a prima facie
showing that he or she is entitled to relief, the court shall issue an
order to show cause.” (§ 1170.95, subd. (c), italics added.) Thus,
subdivision (c) compels the resentencing court to make two prima
facie determinations. The first is whether petitioner has made a
prima facie showing that he or she falls within the provisions of




                                 12
the section. If that showing is made, the trial court then appoints
counsel and orders briefing. After briefing, the trial court rules
on the second prima facie showing that petitioner must make, to
wit, that he or she is entitled to relief under the statute.
       If the second prima facie showing has been made, the court
issues an order to show cause (OSC) and sets up an evidentiary
hearing where the burden is on the People to show beyond a
reasonable doubt that the petitioner is ineligible for resentencing.
At that evidentiary stage, the prosecutor and the petitioner “may
rely on the record of conviction or offer new or additional evidence
to meet their respective burdens.” (§ 1170.95, subd. (d)(3).)
       Thus, section 1170.95, subdivision (c) describes a
chronological sequence of actions. This sequence includes two
stages in which the court reviews a “prima facie showing—one
review takes place before briefing and one after. Before briefing,
the court determines that the petitioner has made a prima facie
showing that he “falls within the provisions” of the statute. This
initial review thus determines the facial sufficiency of the
petition. (Verdugo, supra, 44 Cal.App.5th at pp. 327–328, review
granted March 18, 2020, S260493.) The court’s role at this stage
is simply to decide whether the petitioner is ineligible for relief as
a matter of law, making all factual inferences in favor of the
petitioner. (Id. at p. 329.) If the petition is facially sufficient, the
second review occurs after appointment of counsel and
submission of written briefs. Here the court determines whether
petitioner has made a prima facie showing that he or she is
entitled to relief. (People v. Lewis (2020) 43 Cal.App.5th 1128,
1140, review granted March 18, 2020, S260598.) This second
review is at issue in this appeal.




                                  13
       Before the evidentiary hearing described in section
1170.95, subdivision (d), the trial court should not evaluate the
credibility of the petitioner’s assertions, but it need not credit
factual assertions that are untrue as a matter of law. (People v.
Drayton (2020) 47 Cal.App.5th 965, 980.) The authority to make
determinations without conducting an evidentiary hearing
pursuant to section 1170.95, subdivision (d) is limited to readily
ascertainable facts from the record (such as the crime of
conviction) rather than factfinding involving the weighing of
evidence or the exercise of discretion, such as determining
whether the petitioner showed reckless indifference to human life
in the commission of the crime. (Drayton, at p. 980.) The court
need not credit factual assertions that are untrue as a matter of
law—for example, a petitioner’s assertion that a particular
conviction is eligible for relief where section 1170.95 does not list
the crime as eligible. Just as in habeas corpus, if the record
contains facts refuting the allegations made in the petition, the
court is justified in making a determination adverse to the
petitioner. Thus, at any stage prior to the evidentiary hearing in
subdivision (d), the information the trial court may rely upon is
limited to that which is readily ascertainable from the record of
conviction.
       Here the trial court denied the petition at the second stage
of review, after finding that Dennis had not made a prima facie
showing that he was entitled to relief. The trial court erred
because it engaged in factfinding on disputable facts instead of
issuing an OSC and holding an evidentiary hearing.




                                 14
II.    Petitioner Made a Prima Facie Showing That the
       Information Permitted Conviction under the Natural
       and Probable Consequences Doctrine.
       Dennis’s burden at the second subdivision (c) stage was to
make a prima facie showing of three qualifying factors that
established he is eligible for relief under the statute. Prima facie
evidence is that which suffices for the proof of a particular fact,
until contradicted and overcome by other evidence. Prima facie
evidence is not conclusive evidence; it simply denotes that the
evidence may suffice as proof of fact until or unless contradicted
and overcome by other evidence. (Estate of Woodson (1939)
36 Cal.App.2d 77, 80.) “Normally . . . a ‘prima facie showing’
connotes an evidentiary showing that is made without regard to
credibility. . . . [¶] This is particularly true when [as here] the
prima facie showing merely triggers an evidentiary hearing, at
which any necessary credibility determinations can still be
made.” (People v. Johnson (2015) 242 Cal.App.4th 1155, 1163.)
       In determining whether a party has made a prima facie
showing, “ ‘the court may not weigh the evidence or consider the
credibility of witnesses. Instead, the evidence most favorable to
[the party] must be accepted as true and conflicting evidence
must be disregarded. The court must give “to the [party’s]
evidence all the value to which it is legally entitled, . . . indulging
every legitimate inference which may be drawn from the evidence
in [the party’s] favor . . . .” ’ ” (Stanley v. Richmond (1995)
35 Cal.App.4th 1070, 1086.) “Prima facie evidence . . . may be
slight evidence which creates a reasonable inference of fact
sought to be established but need not eliminate all contrary
inferences.” (Evans v. Paye (1995) 32 Cal.App.4th 265, 280–281,
fn. 13, and authorities therein cited; see Jenni Rivera




                                  15
Enterprises, LLC v. Latin World Entertainment Holdings, Inc.
(2019) 36 Cal.App.5th 766, 781.) This is so even if there could be
other inferences as well. (Reaugh v. Cudahy Packing Co. (1922)
189 Cal. 335, 339.)
       We conclude Dennis made a prima facie showing of the
three factors required to proceed to evidentiary hearing under the
statute.
       Section 1170.95, subdivision (a)(1) first requires a showing
that an Information was filed against the petitioner “that allowed
the prosecution to proceed . . . under the natural and probable
consequences doctrine.”
       Here the Information in the record on appeal alleges that
Moran and Dennis “did willfully, unlawfully and with malice
aforethought murder Melvin Reaves.” “[I]t has long been the law
in this state that an accusatory pleading charging murder need
not specify degree or the manner in which the murder was
committed. . . . So long as the information adequately alleges
murder, the evidence adduced at the preliminary hearing will
adequately inform the defendant of the prosecution’s theory
regarding the manner and degree of killing.” (People v. Thomas
(1987) 43 Cal.3d 818, 829, fn. 5.) Two defendants are charged in
the Information and so Dennis could have been an aider and
abettor and Moran the actual killer. There are no enhancements
which allege Dennis personally inflicted injury or death on the
victim. Thus, the Information satisfies the first requirement of
the statute: it allowed the prosecutor to proceed under the
natural and probable consequences doctrine with Dennis as
Moran’s aider and abettor.




                                16
       We note in this regard the record does not reflect if the
Information was amended when Dennis entered his guilty plea to
second degree murder. All we have is the prosecutor’s statement
to Dennis that he did not need to admit that he intended to kill
the victim. And Dennis made no such admission. At worst, then,
Dennis pled guilty to second degree murder under either a theory
of implied malice or natural and probable consequences doctrine.
       To the extent the People suggest that the use of the term
“malice aforethought” in the charging allegation meant that
Dennis was being charged with personally harboring malice and
so with directly committing the murder, the People are mistaken.
An allegation that the murder was committed “willfully,
unlawfully and with malice aforethought” traditionally “describes
the offense of murder in the language of our statute, and is in
accord with a form approved over and over again by this court.”
(People v. Witt (1915) 170 Cal. 104, 107.) “[I]t must be accepted
as the settled law of this state that it is sufficient to charge the
offense of murder in the language of the statute defining it,
whatever the circumstances of the particular case,” including
felony murder. (Id. at pp. 107–108; People v. Watkins (1987)
195 Cal.App.3d 258, 265.) Indeed, “[m]odern pleading rules in
this state make a general charge of murder sufficient to
encompass first and second degree murder, voluntary and
involuntary manslaughter, and felony murder.” (People v. Lucas
(1997) 55 Cal.App.4th 721, 737.)




                                17
III.   The Plea Colloquy Does Not Show That Dennis Was
       Necessarily Convicted Without Reliance on the
       Natural and Probable Consequences Doctrine.
       Dennis next must show prima facie that he pleaded guilty
to murder because he could have been convicted at trial under
the natural and probable consequences doctrine. (§ 1170.95,
subd. (a)(2).) In this regard, let’s examine the plea colloquy. The
prosecutor stated at the plea colloquy that “[a]fter reviewing the
file and all of the evidence that is in my possession at this time, I
believe that a trial would—there would be a likely result of a
second degree murder. That at this point[,] the evidence would
point towards that being an appropriate disposition of that being
the actual crime which occurred.” This suggests that either the
prosecutor believed some of the evidence at the preliminary
hearing might in support of first degree murder not be available
or credible at trial or that the prosecutor had come into
possession of evidence since the preliminary hearing that
undermined the People’s original theory of first degree murder.
       Before Dennis pled guilty, the prosecutor asked him if he
was “pleading guilty freely and voluntarily and because you are,
in fact, guilty of the offense charged, that being . . . you did
commit the crime of second degree murder in that you did
willfully, unlawfully and with malice aforethought murder
Melvin Reaves.” Dennis did not respond to the prosecutor’s
question. Before Dennis could say anything, his counsel
interjected that he had “explained to [Dennis] what the law is as
far as his participation and his guilt that comes from it, that he is
only one of several— not several—many people that participated
but that doesn’t diminish his responsibility and because of his
participation he is in fact liable for guilt on a conviction for




                                 18
murder of the second degree.” The prosecutor added: “Further,
Mr. Dennis, I want to inform you that it is not necessary that you
intended . . . to do some act which—and this is a shorthand—if
you have any questions, you can ask me or your attorney—you
intended to do some act which even if you didn’t intend that it
result in death that it was the type of act that would likely result
in death.”
      The court then reminded the prosecutor that he had not
actually taken Dennis’s plea. The prosecutor rephrased his
question and simply asked Dennis how he pled to a charge of
“murder in the second degree, in felony Information A709481.”
As we note above, there is no indication as to whether or how the
Information was amended to reflect a charge of second degree
murder, and the prosecutor did not repeat the “willfully,
unlawfully and with malice aforethought” language as part of his
second inquiry. Thus, there is no basis to conclude from the
prosecutor’s one-time use of “malice aforethought” that Dennis
admitted that he personally acted with “malice aforethought.”
Without an admission to harboring malice, it can be inferred
Dennis pled guilty under the natural and probable consequences
doctrine.
      The trial court apparently believed Dennis pled guilty to
second degree murder on an implied malice theory because
Dennis stated he understood the prosecutor’s comments that he
was guilty if he “intended to do some act which, even if you didn’t
intend that it result in death.” The trial court stated “Mr. Dennis
chose to accept this case settlement based on this implied malice
theory.” The transcript shows, however, that Dennis stated that
he understood what the prosecutor was saying, not that he
agreed with or admitted that he had committed such an act.




                                19
Dennis’s counsel had just finished reminding Dennis that he
could be liable for murder based on his participation with others
in unspecified acts. The plea colloquy does not directly show
which of those two theories Dennis believed he was agreeing to
when he entered his guilty plea. Whether he accepted his
counsel’s advice that he was guilty of murder based on his
participation in the beating would be an appropriate issue to
explore at an evidentiary hearing. And if he did accept and plead
on that advice of counsel, then his plea now likely would not
stand under an implied malice theory because the statute says
malice cannot be presumed from participation alone.
      Generally, when determining whether there is a factual
basis for a plea and what it is, the discussion of the defendant
with his counsel is determinative. (See People v. Palmer (2013)
58 Cal.4th 110, 118 [“ ‘While defendant may not be in a position
to recognize whether his acts do or do not “ ‘constitute the offense
with which he is charged’ ” . . .’ . . . the trial court may satisfy its
statutory duty [to inquire about the factual basis for a plea] by
accepting a stipulation from counsel that a factual basis for the
plea exists . . . where, as here, the plea colloquy reveals that the
defendant has discussed the elements of the crime and any
defenses with his or her counsel and is satisfied with counsel’s
advice.”].) Thus, the factual basis for the plea, based on Dennis’s
counsel’s statements during the plea colloquy, would be that he
participated in unspecified acts with others and was liable
because of that participation. Counsel’s statement suggests that
Dennis believed others were more responsible for the killing than
he was. This is much closer to liability under the natural and
probable consequences doctrine than it is to liability as a direct
participant in the killing. It suggests Dennis’s plea was based on




                                  20
the natural and probable consequences theory, even if there may
be other inferences. It satisfies his burden of showing a prima
facie case for relief.
       Further, even if Dennis did agree he intended to do an act
“that was the type of act that would likely result in death” that
intent is only one part of the requirement for implied malice.
Implied malice also requires that a defendant know that the
conduct endangers the life of another and act with a conscious
disregard for life. (People v. Chun (2009) 45 Cal.4th 1172, 1181.)
Malice “is a mental state that must be formed before the act that
causes death is committed.” (CALCRIM No. 520, italics added.)
The prosecutor’s advisement did not convey to Dennis that he
must have been aware before he performed the act that it was
likely to result in death. Dennis may simply have been agreeing
that in retrospect the act was dangerous. Hindsight may be
20/20, but it is not a basis for a finding of malice.
       The trial court also appeared to accept as true that
someone who does an act that is likely to result in death must
necessarily be aware of that danger. That is not the law. A jury
might be able to infer such awareness from the circumstances of
the act and the defendant’s life history, but this case does not
involve a jury determination that Dennis was aware of the
danger and acted anyway. Further, there are no facts in the plea
colloquy which would permit a court to characterize this as a
“readily ascertainable” determination. Defense counsel explained
his reasons for advising the defendant why he was guilty; at
most, the prosecutor arguably laid out another inference that
could have been made. But in determining whether a prima facie
case has been made, inferences are to be made in favor of, not
against, the party with the burden. In this case that is Dennis.




                               21
        The trial court suggested that the words spoken during the
plea colloquy do not invoke or imply the natural and probable
consequences theory. There is absolutely no requirement that a
plea colloquy spell out the theory of liability under which
defendant is pleading guilty. Nevertheless, Dennis’s counsel’s
discussion of his client’s participation in the assault on Reaves
suggests the natural and probable consequences doctrine:
“[M]any people participated but that doesn’t diminish his
responsibility and because of his participation he is, in fact, liable
for guilty on a conviction for murder of the second degree.” (Italics
added.) The amendments to section 188 which eliminate the
natural and probable consequences doctrine do not expressly
refer to that doctrine, but rather state: “Malice shall not be
imputed to a person based solely on his or her participation in a
crime.” (§188, subd. (a)(3).) If Dennis intended to and did only
intend to participate in a simple assault (the non-target offense),
under the natural and probable consequences doctrine, Dennis
would be guilty of murder because of his participation in the
group assault, notwithstanding the absence of an intent to kill.
        Further, the prosecutor’s statement about the required act
is very broad. The prosecutor did not identify any specific act
committed by Dennis. The prosecutor did state that he was using
“shorthand” but did not specify what the shorthand was for. His
shorthand is not incompatible with the natural and probable
consequences doctrine, which provides that a “nontarget offense
is a ‘ “natural and probable consequence” ’ of the target offense if,
judged objectively, the additional offense was reasonably
foreseeable. [Citation.] The inquiry does not depend on whether
the aider and abettor actually foresaw the nontarget offense.”
(Chiu, supra, 59 Cal.4th at pp. 161–162.) It is possible Dennis




                                 22
could have “understood” that his act of participating in a group
assault was likely to result in death because it was objectively
foreseeable that someone would hit the victim hard enough to kill
him, but not have understood or agreed that he actually foresaw
this danger at the time of the assault. This would be a classic
formulation of the natural and probable consequences doctrine,
as opposed to the doctrine of implied malice, which, as discussed,
requires awareness and conscious disregard of the risk of death.
      In his petition, Dennis averred that he pled guilty because
he could be convicted under the natural and probable
consequences doctrine. The plea colloquy does not show that
Dennis admitted to harboring implied malice. Instead, it permits
the inference that he pleaded guilty because he believed he could
have been convicted under the natural and probable
consequences doctrine based solely on his participation in the
assault. And, as set out in the next section, the evidence
presented at the preliminary hearing supports the same
inference.

IV.   The Preliminary Hearing Supports the Inference
      that Dennis Could Not Be Convicted of Murder on
      These Facts Without Reliance on the Natural and
      Probable Consequences Doctrine.
      The last prima facie showing Dennis had to make is that he
“could not be convicted of first or second degree murder because
of changes to Section 188 or 189 made effective January 1, 2019.”
(§ 1170.95, subd. (a)(3).) That means his participation in the
crime alone cannot support a finding of malice. Our review of the
preliminary hearing transcript persuades us Dennis has made
that prima facie showing.




                               23
      The trial court relied on the preliminary hearing transcript
to show that Dennis committed acts which he knew were
dangerous to human life and so could have been convicted as a
direct participant in the killing under a theory of implied malice
without reliance on the natural and probable consequences
doctrine. This is the type of factfinding that is not permitted in
connection with the second prima facie determination. Dennis’s
knowledge and intent, absent perhaps a clear and direct
admission at the plea colloquy, is not a readily ascertainable fact.
And drawing such an unfavorable inference from the evidence is
disallowed when considering whether a prima facie case has been
made.
      But assuming such reliance on disputable facts in the
preliminary hearing transcript is allowed, we still conclude trial
court’s reliance is unavailing.
      There are two sets of relevant testimony in the preliminary
hearing transcript: Flores’s testimony that Dennis “socked”
Reaves in the mouth when Reaves was lying on the ground; and
Detective Caughey’s testimony that Sammy Martinez said he saw
Dennis kick Reaves in the face and then blood came out of
Reaves’s mouth; and when Martinez tried to shake Reaves,
Reaves would not move. The trial court specifically noted the
Flores testimony as a basis for its conclusion that a jury could
find punching or socking someone when they are down dangerous
to human life, supporting a finding of implied malice.
      Looking to the medical expert, we note the deputy medical
examiner who testified at the preliminary hearing opined that “if
the [victim’s] head was actually resting against the ground and a
blow were struck to the mouth that would cause these lip
injuries, I doubt seriously you would get this kind of a bruise on




                                24
the back of the head without having more mouth injuries or
broken teeth or something like that.” He also testified that “as to
significance regarding the cause of death, the only way the mouth
blow could have significance to the cause of death would be if that
[blow] projected him backwards so he hit his head.” As the
context of this testimony makes clear, the backward projection is
a reference to a hypothetical situation where the victim was not
lying flat on the ground, but was in a semi-reclining position with
his head above the ground so that the blow to the mouth
propelled the victim’s head downward and into the ground. The
doctor’s medical analysis leads to the conclusion that because the
victim did not suffer mouth injuries or broken teeth, the blow to
the victim’s mouth while he was prone on the ground did not
involve sufficient force to have “significance” in causing death.
To the contrary, in the doctor’s opinion, the blow to the mouth
could only have had significance to the victim’s death if the
victim were not prone on the ground when the blow was struck.
Flores’s testimony that Dennis hit Reaves when he was prone,
without more and in light of the expert’s opinion, undermines the
trial court’s conclusion that Dennis harbored implied malice
because he socked or kicked a man prone on the ground.
       The other evidence from Sammy Martinez is that Dennis’s
kick “made blood flow” from Reaves’s mouth. Martinez’s
statement is not consistent with the medical examiner’s
testimony, which found essentially minor injuries to the victim’s
mouth which could not have had significance to the victim’s cause
of death. While the medical examiner discussed the significance
in terms of a punch to the mouth, the same would be true of a
kick: a blow of any sort to the mouth which had sufficient force




                                25
to contribute to death would have resulted in more significant
injuries to the mouth or teeth.
        Martinez’s description of what he saw is either physically
impossible or, if taken as true, does not show that it was Dennis’s
blow which caused the blood flow. As the medical examiner
explained, “[T]here aren’t any truly major vessels in the lip.
There are small vessels that when they get injured will bleed
somewhat, but . . . it would take some time for that blood to
accumulate.” The medical examiner discussed bleeding in terms
of lip injuries because there were no significant mouth or teeth
injuries that would have been the cause of bleeding. If blood
came out immediately after Dennis kicked Reaves, as Martinez
described, it was because some previous blow had begun the slow
process of bleeding in the mouth, not because the kick was so
forceful that it caused immediate bleeding from the mouth.
        Thus, the preliminary hearing testimony relied on by the
trial court certainly allow the inference that Dennis’s blows did
not have any significance to Reaves’s cause of death. Without
more, the blows alone cannot serve as the basis for a finding of
implied malice. We conclude Dennis’s showing that he could not
be convicted without reliance on the natural and probable
consequences doctrine has not been rebutted as a matter of law.




                                26
                           DISPOSITION
       The trial court’s order denying the petition is reversed. The
petition is remanded to the trial court with directions to issue an
order to show cause and set an evidentiary hearing in accordance
with section 1170.95, subdivision (d).

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                                27